 OIL WORKERSLOCAL 1-591 (TEXACO REFINING)Oil,Chemical and Atomic Workers InternationalUnion,Local 1-591,AFL-CIO (Texaco Refin-ing and Marketing,Inc.)andMichael'Daven-port.Case 19-CB-595223 February 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSUpon a charge filed by Michael Davenport, anindividual,on 15 September 1986, the GeneralCounsel of the National Labor Relations Boardissued a complaint on 22 October 1986 against theRespondent alleging that the Respondent violatedSection 8(b)(1)(A) of the National Labor RelationsAct.The Respondent denies that it has committed thespecific unfair labor practice alleged in the com-plaint, i.e., that by refusing to accept or give imme-diate effect to a resignation from union membershiptendered by the Charging Party, the Respondenthas violated Section 8(b)(1)(A) of the Act.On 24 November 1986 the General Counsel filedwith the Board a Motion for Summary Judgment,with exhibits attached, and a motion to consolidatethis case with Case 19-CB-5822. In the latter casethe Board has considered the General Counsel'sMotion for Summary Judgment on a complaint al-legation that the Respondent, as well as its parentInternational, has violated Section 8(b)(1)(A) bymaintaining constitutional provisions restricting res-ignations from union membership. The GeneralCounsel asserts in the instant proceeding that theRespondent's answer to the complaint, read in lightof her Exhibit 2,1 raises no material issues of factwhich require an evidentiary hearing and urgesthat the Board issue a Decision and Order againstthe Respondent in accordance with the allegationsin the complaint. The Respondent filed a responseto the Generale Counsel's motions in the form ofobjections to a motion to consolidate cases and itsown Motion for' Summary Judgment with exhibitsattached including its brief to the Board in Case19-CB-5822.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.IExh. 2 is a letter dated 22 August 1986 from the Respondent's fman-cial secretary to the Charging Party. The letter acknowledges receipt ofDavenport's 9 July 1986 request to resign his union membership Theletter further states that the request does not comply as to timeliness withthe constitutional restrictkon on resignation, the same provision at issue inCase 19-CB-5822. The letter concludes by stating that the resignationcould not be accepted and would not be processed until the date provid-ed for by the constitution, namely, 10 days preceding the contract expira-tion date.5Ruling on Motion to Consolidate Cases andMotion for Summary JudgmentThe Board has decided Case 19-CB-5822 andfound that the Respondent has violated Section8(b)(1)(A) of the Act by maintaining, a constitution-al restriction on its members' right to resign fromthe Union. The Board also has ordered that the of-fending provision of the Respondent's constitution,article III, section 2, be expunged.OilWorkersLocal 1-591 (Texaco Refining),283NLRB 2,2issued today.The Respondent does not deny that its financialsecretary, on union letterhead, sent the ChargingParty the letter summarized in footnote 1, above.The Respondent first contends, reiterating its argu-ment made in Case 19-CB-5822, that the provisionis lawful. The Respondent therefore argues that itdid not violate the Act in refusing to give effect toDavenport's resignation until such time as it metthe timeliness condition set forth in article III, sec-tion 2, of its constitution. Because the Board hasfound the maintenance of this provision unlawful inCase 19-CB-5822, it follows that its enforcement islikewise violative of Section 8(b)(l)(A)' of the Act.Machinists Local 1414 (Neufeld Porsche-Audi), 270NLRB 1330 (1984);Hearst Corp.,281NLRB 764(1986).3 Because there are no material facts in dis-pute,)we grant the General Counsel's Motion forSummary Judgment and, correspondingly, we denythe Respondent's Cross-Motion for Summary Judg-ment.On the entire record, the Board makes the fol-lowing findings.1.JURISDICTIONThe Employer, Texaco Refining and Marketing,Inc:, is a corporation engaged in the business of re-fining and marketing petroleum worldwide and inthe State of Washington. During the 12 monthspreceding insuance of the complaint, a representa-tive period, the Employer had gross sales of goodsand services valued in ' excess of $ 500,000. In addi-tion, the Employer during that period sold andshipped goods or provided services from its facili-tieswithin the State of Washington to customersoutside the State or to customers within the Stateof Washington, which customers were themselves2In issuing this caseon this date, we also deny the GeneralCounsel'smotion to consolidate Cases 19-CB-5822 and 19-CB-5952 Further,given our expunction order in Case 19-CB-5822 it is not necessary torepeat that order here.3 Indeed, as held in the cited cases,anyrestrictionsplaced by a unionon the right to resign membership would be unlawful. SeePatternMakersx NLRB,473 U.S 95 (1985).'We find no merit in the Respondent's denialThat its ownfinancialsecretaryis its agent283 NLRB No. 11 6DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDengaged in interstate commerce by other than indi-rectmeans, of a total value in excess of $50,000.Further, the Employer during the past 12 monthspurchased and caused to be transferred and deliv-ered to its facilities within the State of Washingtongoods and materials valued in excess of $50,000 di-rectly from sources outside the State or from sup-plierswithin the State which, in turn, obtained thegoods and materials directly from sources outsidethe State of Washington. We find that the Employ-er is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.The Respondent admits, and we find, that theRespondent is a labor organization within themeaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESThe Respondent has 'refused to accept or giveeffect to a resignation from union membership andhas also given effect to a constitutional provisionrestricting union resignations. By such conduct wefmd thatRespondenthasviolatedSection8(b)(1)(A)of the Act.MachinistsLocal 1414 (Neu-feldPorsche-Audi),supra;Hearst Corp.,supra.CONCLUSIONS OF LAW1.Texaco Refining and Marketing, Inc., Ana-cortes,Washington, is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2.The Respondent is a labor organization withinthe meaning of Section 2(5) of the Act.3.By refusing to accept or give immediate effecttoMichaelDavenport's resignation from unionmembership and by giving effect to a constitutionalprovision restricting its members' rights to resignfrom Respondent, the Respondent violated Section8(b)(1)(A) of the Act.4.The foregoing unfair labor practices are unfairlaborpracticesaffecting commerce within themeaning of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent engaged inunfair labor practices in violation of Section8(b)(1)(A) of the Act, we shall order that it ceaseand desist and take certain affirmative action neces-sary to effectuate the policies of the Act.5 Specifi-cally,we shall order the Respondent to cease anddesist from refusing to accept or give immediate5As part of the remedy, the General Counsel seeks an order that willinclude a visitatonal clause authorizing the Board, for compliance pur-poses, to obtain discovery from the Respondent under the Federal Rulesof Civil Procedure under the supervision of the United States court ofappeals enforcing the order. We have concluded that under the circum-stances of this case sucha clause isnot warrantedeffect to resignations from union membership. Fur-ther,we shall order the Respondent to notify Mi-chael Davenport that his resignation was effectiveand to make him whole,with interest,6for anylosses he may have suffered by reason of the Re-spondent's unlawful enforcement of its restrictionon resignation.ORDERThe National Labor Relations Board orders thatthe Respondent Oil, Chemical and Atomic Work-ers International Union, Local 1-591, AFL-CIO,its officers, agents, and representatives, shall1.Cease and desist from(a)Refusing to accept or give immediate effectto resignations from union membership of employ-ees of Texaco Refining and Marketing, Inc.(b)Giving effect to article III, section 2, of itsconstitutionwhich restricts a member's right toresign from the Union.(c) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)NotifyMichael Davenport that his resigna-tion from union membership was effective.(b)Make whole Michael Davenport for anylosses he may have suffered by reason of the Re-spondent's enforcement of its restriction on resigna-tions as set forth in the remedy section of this De-cision and Order.(c) Post at its business and meeting halls copiesof the attached notice marked "Appendix."7Copies of the notice, on forms provided by the Re-gionalDirector for Region 19,' after being signedby the Respondent's ^ authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to members are customarily posted.Reasonable steps. shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(d) Sign and return to the Regional Director suf-ficient copies of the notice for ' posting by TexacoRefining andMarketing, Inc., if willing, at allplaces where notices to employees are customarilyposted.6 SeeFlorida Steel Corp.,231 NLRB 651 (1977)° If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " OIL WORKERSLOCAL 1-591 (TEXACO REFINING)(e)Notify the Regional Director iii "writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE ToEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof theUnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT restrain or coerce you in the exer-cise of rights guaranteed you by Section 7 of theNationalLabor RelationsAct,by refusing to7accept of give -'immediate effect to your resigna-tions from union membership.WE WILL NOT give effect to article III, section 2,of our constitution which restricts the right of ourmembers to resign from the Union.WE WILL NOT in any like or related manner re-strainor coerce you in the exercise of the rightsguaranteedyou by Section 7 of the Act.WE WILL notify Michael Davenport that his res-ignation was effective.WE WILL make whole Michael Davenport forany losses he may have suffered as a result of ourrefusal to accept his resignation, with interest.OIL, CHEMICAL AND ATOMIC WORK-ERS INTERNATIONAL UNION, LOCAL1-591, AFL-CIO